Boslaugh, J.
This is an action by Fred M. Gorges to recover the medical and hospital expenses incurred by David M. Gorges and the damages resulting from the loss of his services as a result of an accident on May 25, 1964. It is a companion case to No. 37738, Gorges v. Dobson Bros. Constr. Co., ante p. 19, 187 N. W. 2d 91, decided today.
The petition filed in this case contained the same allegations, essentially, as the petition filed in No. 37738, and the cases were consolidated for trial by stipulation. The action was dismissed at the close of the plaintiff’s evidence.
The result in this case is controlled by the decision, in No. 37738. The judgment-of the district court is affirmed.
Affirmed.